Vacated and Remanded and
Memorandum Opinion filed April 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00005-CV
____________
 
J. A. (“JAY”) ASAFI, Individually and as Independent
Administrator of the Estate of Alosia Smith Rauscher, Deceased, and TODD REAGAN
SMITH, Appellants
 
V.
 
THE BANK OF NEW YORK MELLON d/b/a BNY MELLON
SHAREHOLDER SERVICES and CHEVRON U.S.A., INC., Appellees
 

 
On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 381,121
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 25, 2009. On March 18, 2010,
appellants filed an agreed motion to set aside the judgment below and remand
the case to the trial court for entry of an order of dismissal pursuant to the
parties’ agreement to settle the case. See Tex. R. App. P. 42.1(a)(2)(B). The motion is
granted.
Accordingly,
we order the judgment below vacated and set aside without regard to the merits.
We remand the case to the trial court for entry of an order dismissing the case
pursuant to the parties’ settlement agreement. We further order that each party
shall pay its own costs incurred in this court and in the court below.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.